                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Columbus Allen JR., II
                                                           Civil Action No. 16cv2713-MMA(KSC)

                                             Plaintiff,
                                      V.
Dr. K. Ball, CME of CSP-Cal Health                           JUDGMENT IN A CIVIL CASE
Care Services; Dr. C. Lai, MD, CSP-Cal
Contracted Orthopedist
                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
That judgment is entered in favor of Defendant Dr. K. Ball and Defendant Dr. C. Lai, and against
Plaintiff.




Date:          8/8/19                                         CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ R. Chapman
                                                                                 R. Chapman, Deputy
